 1   Mia Farber (SBN 131467)
     Mia.Farber@jacksonlewis.com
 2   Talya Z. Friedman (SBN 216158)                                  JS-6
     Talya.Friedman@jacksonlewis.com
 3   Peter M. Waneis (SBN 300999)
     Peter.Waneis@jacksonlewis.com
 4   JACKSON LEWIS P.C.
     725 South Figueroa Street, Suite 2500
 5   Los Angeles, California 90017-5408
     Telephone: (213) 689-0404
 6   Facsimile: (213) 689-0430
 7   Attorneys for Defendant
     NBCUNIVERSAL MEDIA, LLC
 8

 9   Brennan M. Hershey, Esq.
     HERSHEY LAW, P.C.
10   16255 Ventura Boulevard, Suite 1205
     Encino, CA 91436
11   Telephone: (310) 929-2190
     Facsimile: (310) 929-6060
12   brennan@hersheylaw.com
13   Attorneys for Plaintiff
     ERICA GRIFFIN
14
                          IN THE UNITED STATES DISTRICT COURT
15
                               CENTRAL DISTRICT OF CALIFORNIA
16

17   ERICA GRIFFIN, an individual,               Case No. 2:19-cv-06259-MWF (AGRx)
18                Plaintiff,                     Assigned to Hon. Michael W. Fitzgerald,
                                                 Courtroom 5A)
19         vs.
                                                 STIPULATION AND ORDER TO
20   NBCUNIVERSAL MEDIA, LLC, a limited          SUBMIT CASE TO ADR AND STAY
     liability company, and DOES 1 THROUGH
21   50,                                         ACTION
     inclusive,
22
                  Defendants.
23

24

25

26

27

28



                                             1
            STIPULATION AND ORDER TO SUBMIT CASE TO ADR AND STAY ACTION
 1                                        STIPULATION
 2         Plaintiff ERICA GRIFFIN (“Plaintiff”) and Defendant NBCUNIVERSAL MEDIA,
 3   LLC (“Defendant”) (collectively, “the Parties”), by and through their attorneys of record,
 4   herby stipulate and agree as follows:
 5         1.     Plaintiff agreed to resolve all claims that arise out of or are related to her
 6   employment or cessation of employment, in accordance with “Solutions – An Alternative
 7   Dispute Resolution Procedure.” (“Solutions”). A true and correct copy of Solutions is
 8   attached hereto as Exhibit A.
 9         2.     On April 23, 2019, Plaintiff filed a Complaint entitled Erica Griffin v.
10   NBCUniversal Media, LLC and Does 1 through 50, Case No. 19STCV14115, in the
11   Superior Court of the State of California for the County of Los Angeles (the “Action”). In
12   the Action, Plaintiff alleges twelve (12) causes of action against Defendant for: (1) Failure
13   to Provide Meal Periods; (2) Failure to Provide Rest Periods; (3) Failure to Pay Overtime;
14   (4) Failure to Pay All Wages; (5) Failure to Pay Waiting Time Penalties; (6) Failure to
15   provide Accurate Itemized Wage Statements; (7) Unfair Business Practices; (8) Sexual
16   Discrimination in Violation of the FEHA (California Fair Employment and Housing Act);
17   (9) Sexual Harassment in Violation of the FEHA; (10) Retaliation in Violation of the
18   FEHA; (11) Failure to Prevent Discrimination and Harassment in Violation of the FEHA;
19   (12) Wrongful Termination in Violation of the FEHA; and (13) Wrongful Termination in
20   Violation of Public Policy.
21         3.     On July 19, 2019, Defendant timely removed the Action to this Court.
22         4.     The Parties have conferred and agree that all causes of action alleged in the
23   Action against Defendant are subject to the terms outlined in Solutions.
24         5.     Accordingly, Plaintiff agrees to submit this Action in its entirety to the
25   alternative dispute resolution procedures prescribed by Solutions.
26         6.     The Parties further agree to mediate this matter pursuant to the procedures
27   contained in Solutions, and, if mediation is not successful in resolving the claims alleged
28



                                                   2
           STIPULATION AND ORDER TO SUBMIT CASE TO ADR AND STAY ACTION
 1   in the action, any unresolved claims will be submitted to final and binding arbitration
 2   pursuant to Solutions.
 3         7.     The arbitration shall occur before a mutually agreeable arbitrator or, if the
 4   Parties cannot agree to the selection of an arbitrator, the Parties will follow JAMS’s process
 5   for arbitrator selection.
 6         8.     The Parties further agree that this action should be stayed pending the
 7   conclusion of the alternative dispute resolution procedures.
 8

 9

10   Dated: September 6, 2019                JACKSON LEWIS P.C.
11

12
                                      By:    /s/ Talya Friedman
13                                           Mia Farber
                                             Talya Z. Friedman
14                                           Peter M. Waneis
15                                           Attorneys for Defendant
                                             NBCUNIVERSAL MEDIA, LLC
16

17

18   Dated: September 6, 2019                HERSHEY LAW, P.C.
19

20
                                      By:    /s/Brennan Hershey
21                                           Brennan M. Hershey
22                                           Attorneys for Plaintiff
                                             ERICA GRIFFIN
23

24

25

26

27

28



                                                   3
            STIPULATION AND ORDER TO SUBMIT CASE TO ADR AND STAY ACTION
 1                                             ORDER
 2         The Court has reviewed and considered the Stipulation to Submit Case to ADR and
 3   Stay Action filed by Plaintiff ERICA GRIFFIN (“Plaintiff”), on the one hand, and
 4   Defendant NBCUNIVERSAL MEDIA, LLC (“Defendant”), on the other hand.
 5         WHEREFORE, having determined that good cause exists for staying the Action
 6   pending the Parties’ submission of the claims alleged therein to Solutions, Defendant’s
 7   alternative dispute resolution program, the Court hereby enters its Order as follows:
 8         1.     Plaintiff shall submit this Action in its entirety to the alternative dispute
 9   resolution procedures prescribed by Solutions.
10         2.     Mediation shall occur pursuant to the procedures contained in Solutions, and,
11   if mediation is not successful in resolving the claims alleged in the action, any unresolved
12   claims shall be submitted to final and binding arbitration pursuant to Solutions.
13         3.     The arbitration shall occur before a mutually agreeable arbitrator or, if the
14   Parties cannot agree to the selection of an arbitrator, the Parties will follow JAMS’s process
15   for arbitrator selection.
16         4.     The Court shall stay this action pending the completion of arbitration.
17         5.     The Clerk shall administratively close this case pending further order of the
18   Court. The Scheduling Conference set for October 28, 2019 is VACATED.
19         IT IS SO ORDERED.
20

21   Dated: September 9, 2019                _________________________________________
22                                           DISTRICT JUDGE MICHAEL W. FITZGERALD

23

24

25

26

27

28



                                                   4
            STIPULATION AND ORDER TO SUBMIT CASE TO ADR AND STAY ACTION
